Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/1/2021 has been entered and fully considered.
Claim 8 has been canceled.
Claims 1, 2, 3 and 10 have been amended.  
Claims 1-7 and 9-11 are pending and have been fully considered.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-11 are rejected under 103(a) as being obvious over BRUSLETTO ET AL. (WO2014129910; 8/2014; on IDS filed 5/8/2020) in view of YOSHIKAWA ET AL. (JP2009120746; 6/2009; on IDS filed 5/8/2020) and HITCHINGHAM ET AL. (US PG PUB 20140283439) in their entirety.  Hereby referred to as BRUSLETTO, YOSHIKAWA and HITCHINGHAM.  
Regarding claims 1-7 and 9-11:
BRUSLETTO teaches in the abstract methods and apparatus for preparation of fuel from biomass wherein the biomass (i.e. lingo-cellulosic material as disclosed in BRUSLETTO claim 9) is subjected to a heat treatment in a temperature range from 150 to 300 C, in a reactor (11) pressurized with steam (i.e. hydrothermal pressure vessel) and air, wherein the pressure at completed treatment is released. The volume increase of steam and other gases from the pressure release is temporarily accumulated in a container (14) of a flexible volume while steam and other gases are subjected to heat exchange in at least one heat exchanger (13) so that condensable gases are condensed and release their heat of condensation in the at least one heat exchanger. BRUSLETTO also teaches on completion of reaction treatment the reaction mixture is expelled from the reactor 11 to pressure release tank 12 via conduit 21. This is performed in a manner known in the art and as such does not represent anything new. The solid with a certain quantity of moisture is moved into the pressure release tank 12 and transferred via conduit 22 to after-treatment in any suitable manner known in 
BRUSLETTO does not explicitly teach burning steam and vapors in the furnace of a steam boiler, or recovering heat from flue gas; however YOSHIKAWA and HITCHINGHAM do.
YOSHIKAWA teaches in the abstract to efficiently dehydrate a high water content waste to form a solid fuel having a high calorific value, and also inhibit the heat energy loss caused in the hydrothermal treatment process of the high water content waste. The high water content waste disposal apparatus has a first reactor (21) and a second reactor (22) for the hydrothermal treatment of high water content waste (W) and a mechanical dehydration apparatus (4) for mechanically dehydrating the slurry of the high water content waste obtained by the hydrothermal treatment and dehydrates the high water content waste by using both hydrothermal treatment and mechanical dehydration to reclaim a solid fuel having a high calorific value. Waste vapor transfer means (L11a, 44) are provided between the reactors, and the waste vapor of the first reactor is supplied to the second reactor as the water vapor for preheating the hydrothermal reaction zone (i.e. hydrothermal pressure vessel) after the hydrothermal treatment of the first reactor (21) and before the initiation of 
HITCHINGHAM teaches in para [0037] a vapor phase product (tor-gas) and torrefied solids are produced in the torrefaction reactor 130. The torrefaction reactor 130 is operated in a non-oxidizing atmosphere and at a temperature from about 200 degrees C. to about 350 degrees C.  The resulting tor-gas will typically be comprised of primarily water vapor with additional amounts of methane, methanol, acetol, CO, CO2, furfural, and low carbon organic acids such as formic acid, acetic acid, and lactic acid. The torrefaction reactor requires a sweep gas to ensure that reaction products are removed from the reactor and is preferably flowed in counter-current mode. The tor-gas exits the torrefaction reactor 130 via line 24 and is split into two portions; line 26 which is recycled to torrefaction reactor 130 to act as the sweep gas and via line 25 which to the combustor 
BRUSLETTO in view of YOSHIKAWA and HITCHINGHAM teaches a method and an apparatus for producing fuel from biomass in such a way that energy is being recycled as disclosed above; therefore the Examiner position is that the limitation wherein the method is performed without a condenser arranged between the hydrothermal pressure vessel and the furnace of said steam boiler is merely a design choice without any evidence of criticality, furthermore regarding changes in size, shape or aesthetic design; the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentable distinct from the prior art device. (See MPEP 2144).
One of ordinary skill in the art would recognize YOSHIKAWA high water content waste, and HITCHINGHAM pretreatment of biomass feed for gasification to be combine with BRUSLETTO methods and apparatus for preparation of fuel from biomass; to operate and 
Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.
Applicant argues “Moreover, embodiments of claim 1 of “wherein the method is performed continuously” provide advantages not suggested by Brusletto, Yoshikawa and Hitchingham. For example, as described in the bridging paragraph of pages 3-4 of the present application: “Continuous operation of hydrothermal treatment results in a relatively small continuous flow of blow steam to combustion. This is a great advantage in comparison to a batch steam explosion process, which yields the blow steam in short and violent blow peaks which may be impossible or at least very difficult to handle in a combustion device.” Brusletto, Yoshikawa and Hitchingham fail to realize such advantages.”  Examiner respectfully disagrees and maintains the rejection referenced above.  BRUSLETTO does teach recycling in a continuous flow as disclosed above; …the condensate from the heat exchanger 13 contains, in addition to water, components which should be removed before the water is discharged or recycled for reuse. The condensate is discharged through conduit 25, while the gas passes to the next step in the process through conduit 26. The process is a continuous flow.  Applicant argues a preferred embodiment however, Applicant is reminded a reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968).  In In re Van Marter, 144 USPQ 421.  A prima facie case of obviousness may be made when chemical processes have very close methods and similar utilities. "An obviousness rejection based on similarity in chemical methods, apparatus and function entails the motivation of one skilled in the art to make a claimed process and system, in the expectation that processes having similar methods will produce similar products." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  See also MPEP § 2144.08.  
Applicant argues “Brusletto further does not disclose the feature of claim 1 of “wherein the method is performed without a condenser arranged between the hydrothermal pressure vessel and the furnace of said steam boiler.” Nor do any of the references applied recognize the advantages of the quoted feature. According to described embodiments of this feature, the blow steam from the hydrothermal pressure vessel (reactor) does not pass through a condenser before it reaches the boiler furnace. If blow steam from the reactor passes through a condenser prior to the boiler furnace, then most harmful condensable compounds will end up in the condensate,”  Examiner respectfully disagrees and maintains the rejection referenced above.  BRUSLETTO in view of YOSHIKAWA and HITCHINGHAM teaches a method and an apparatus for producing fuel from biomass in such a way that energy is being recycled as disclosed above; therefore the Examiner position is that the limitation wherein the method is performed without a condenser arranged between the hydrothermal pressure vessel and the furnace of said steam boiler is merely a design choice without any evidence of criticality, furthermore regarding changes in size, shape or aesthetic design; the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968).  In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421.  A prima facie case of obviousness may be made when chemical processes have very close methods and similar utilities. "An obviousness rejection based on similarity in chemical methods, apparatus and function entails the motivation of one skilled in the art to make a claimed process and system, in the expectation that processes having similar methods will produce similar products." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  See also MPEP § 2144.08.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  
/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771